DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to magnifying images with an endoscopic objective optical system for medical and scientific tasks.
With regards to claim 1, Noguchi (US 2010/0020408) discloses an endoscopic objective optical system (paragraph 14, element 1) comprising, in order from an object side: 
a first lens group having a positive refractive power (paragraph 14); 
a second lens group having a negative refractive power (paragraph 14); and 
a third lens group having a positive refractive power (paragraph 14), 
wherein the aperture stop is attached to second lens group (paragraph 53),
the second group moves along an optical axis (paragraph 53).
Sun (US 2016/0238819) discloses an imaging system comprising, in order from an object side:
a first lens group having a positive refractive power (paragraph 28); 
a second lens group having a negative refractive power (paragraph 28); and 
a third lens group having a positive refractive power (paragraph 28), 
wherein the aperture stop is located after second lens group but before third lens group (paragraph 28), 
the second group moves along an optical axis (paragraph 29).
The prior art, either singularly or in combination, does not disclose the limitation “…wherein: a lens surface positioned nearest to an image side in the second lens group is a concave surface which is directed toward the image side, the second lens group moves along an optical axis, and the following conditional expressions (1) and (3) are satisfied:
-2.1 < f2 / fW < -1 (1)
0.45 < Σd2 / D2 < 0.64 (3)
where, f2 denotes a focal length of the second lens group, fW denotes a focal length of the overall endoscope objective optical system at a time of a normal observation, Σd2 denotes a thickness of the second lens group, and D2 denotes a distance from a lens surface positioned nearest to the image side in the first lens group up to a lens surface positioned nearest to the object side in the third lens group” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 2, Noguchi (US 2010/0020408) discloses an endoscopic objective optical system (paragraph 14, element 1) comprising, in order from an object side: 
a first lens group having a positive refractive power (paragraph 14); 
a second lens group having a negative refractive power (paragraph 14); and 
a third lens group having a positive refractive power (paragraph 14), 
wherein the aperture stop is attached to second lens group (paragraph 53),
the second group moves along an optical axis (paragraph 53).
Sun (US 2016/0238819) discloses an imaging system comprising, in order from an object side:
a first lens group having a positive refractive power (paragraph 28); 
a second lens group having a negative refractive power (paragraph 28); and 
a third lens group having a positive refractive power (paragraph 28), 
wherein the aperture stop is located after second lens group but before third lens group (paragraph 28), 
the second group moves along an optical axis (paragraph 29).
The prior art, either singularly or in combination, does not disclose the limitation “…wherein: the second lens group comprises, in order from the object side, a front group, an aperture stop, and a rear group, and a lens surface positioned nearest to the object side in the second lens group is a concave surface which is directed toward the object side, and a lens surface positioned nearest to an image side in the second lens group is a concave surface which is directed toward the image side, and the second lens group moves along an optical axis” of claim 2.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488